16603Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/603,982 filed on 10/09/2019. Claims 1-15 are pending in the application.

Specification
2.  This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Allowable Subject Matter
3.  Claims 1-15 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
4.  The prior art of record fails to teach or suggest or render obvious: a Li+ battery comprising: an anode comprising an anode active material comprising a plurality of transition metal (TM1)-substituted binary transition metal (TM2) oxide nanocrystals, wherein the anode active material, in a lithiated state, is characterized by a three-dimensional network of the TM1 and nanoparticles of Li20 and nanoparticles of the TM2; wherein the anode active material, in a delithiated state, is characterized by the network of the TM1 and nanoparticles of an oxide of the TM1 and nanoparticles of an 
	5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NAUM LEVIN/           Primary Examiner, Art Unit 2851